DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 11-19 and 29-41 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, and 20-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, the claim recites the limitation of “vibrating a vibratory transducer” in lines 7-8 of the claim. It is unclear if this is the same as the first vibratory transducer previously disclosed, or if an additional transducer is being introduced.
Regarding claim 4, the claim recites the limitation that the third and fourth measurements are made “at a lower frequency” however it is unclear as to what frequency this is in reference to since multiple vibrations have previously been disclosed which would each have a frequency. Claims 5 and 6 are rejected for the same reasons due to their dependency on claim 4.
Regarding claim 20, the claim recites the limitation of “vibrating a vibratory transducer” in lines 9-10 of the claim. It is unclear if this is the same as the first vibratory transducer previously disclosed, or if an additional transducer is being introduced.
Regarding claim 25, the claim recites the limitation of “a multi-mode vibratory transducer” however it is unclear if this is further defining the previously disclosed vibratory transducer of parent claim 20, or the addition of an additional transducer.
Regarding claim 26, the claim recites the limitation of “a first vibratory transducer and “a second vibratory transducer” however parent claim 20 has already disclosed a vibratory transducer and it is therefore unclear if this is the same as the “first vibratory transducer” or if two additional transducers are being added to the claim.
All remaining claims which depend from those above are rejected for the same reasons due to their dependency thereon.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouriev, Influence of vibration on structure–rheological properties of a highly concentrated suspension (hereinafter referred to as Ouriev) and Biggs US Patent Application Publication 2011/0000285 (hereinafter referred to as Biggs).
Regarding claim 1, Ouriev teaches a method of estimating a yield stress (page 1693 discloses measuring yield stress) of a fluid using one or more vibratory transducers, comprising making a first measurement, providing vibration to liquefy at least a portion of the yield stress fluid (page 1697 discloses that under vibration the sample liquefies), while said portion of the yield stress is liquefied, vibrating the sample and making a second measurement (page 1693 discloses applying a vibration of 60 Hz) and estimating the yield stress of the fluid based on the first and second measurements (the abstract and page 1697 discloses the yield value of a sample being measured during the method). Ouriev does not explicitly disclose the vibrations being caused by a vibratory transducer within the yield stress fluid as claimed. Instead, vibration is applied to the sample from the exterior as shown in fig. 1. 
Biggs discloses a method for determining a yield stress of a yield stress fluid using a vibratory transducer within the yield stress fluid to impart a vibration into the fluid. It would have been obvious to one of ordinary skill in the art at the time of filing to KSR International Co. v Teleflex Inc., 550 U.S.398, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, Ouriev discloses on page 1693 the measurements as being of different amplitudes with the second amplitude being higher than the first. 
Regarding claim 3, in Ouriev, the yield stress is calculated by the measurements and therefore would be based on them as claimed. When taking into account the amplitude values, it would be scaled accordingly as well.
Regarding claims 7 and 8, in combination, the method of Biggs and Ouriev would operate to detect the yield stress of a static or flowing yield stress fluid. 
Regarding claim 9, Ouriev teaches the fluid in a vessel and the vibration being provided around the fluid by vibrating the wall of the vessel as claimed.
Regarding claim 10, Ouriev and Biggs disclose the claimed invention but do not explicitly disclose the additional one or more vibratory transducers to liquefy the fluid around the transducer as claimed. Ouriev discloses vibrations within the fluid as causing the liquefaction and it therefore would have been obvious to one of ordinary skill in the art to have provided any vibration means to perform the liquefaction since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

claim 20, Biggs discloses an apparatus for estimating the yield stress of a yield stress fluid using one or more vibratory transducers 140, and a processing module (not explicitly disclosed), which is configured to vibrate the vibratory transducer in the yield stress fluid and make a first measurement and estimate yield stress of the yield stress fluid, wherein the transducer is vibrated at a first frequency and measurements are made of the degree of damping (change in resonant frequency) in the yield stress fluid. Biggs does not explicitly disclose the apparatus as providing a vibration to liquefy at least a portion of the yield stress fluid around the transducer as claimed. Ouriev teaches a method and apparatus for estimating a yield stress of a fluid in which vibrations are applied to the fluid to liquefy it (page 1697). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Ouriev with those of Biggs to liquefy the sample via vibration when the sample is a thixotropic material as taught by Ouriev in order to determine the properties of such a fluid. Additionally, since the liquefaction of the fluid depends on the fluid therein, the apparatus as disclosed by Biggs and Ouriev is capable of operating in the claimed manner and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claims 21-24, the claims are all directed towards different manners of operating the apparatus of claim 20. The apparatus of Biggs and Ouriev would be capable of operating in the claimed manner and therefore the combination reads on the claims since it has been held that a recitation with respect to the manner in which a Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 26, Biggs and Ouriev disclose the claimed invention but do not explicitly disclose the first and second vibratory sensor as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have added an additional transducer to allow for faster measurement of the fluid or simultaneous measurement of two values since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
Regarding claims 27 and 28, the combination of Biggs and Ouriev would operate to detect the yield stress of a static or flowing yield stress fluid. 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biggs and Ouriev and further in view of Ramkumar et al. US Patent Application Publication 2013/0192349 (hereinafter referred to as Ramkumar).
Regarding claim 25, Biggs discloses operating the transducer at a room temperature or compensating for temperature effects but does not explicitly disclose the use of a multi-mode vibratory transducer as claimed. Ramkumar teaches a Ramkumar teaches an apparatus for monitoring a fluid property which uses a sensor that detects a fluid property and additionally detects a temperature. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Ramkumar with those of Biggs and Ouriev in order to provide a multi-mode sensor .

Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MARK A SHABMAN/           Examiner, Art Unit 2861